       Case 3:18-cv-00679-CWR-FKB Document 48 Filed 12/07/18 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 ALYSSON MILLS, IN HER CAPACITY                     Case No. 3:18-cv-000679
 AS RECEIVER FOR ARTHUR LAMAR
 ADAMS AND MADISON TIMBER                           Arising out of Case No. 3:18-cv-252,
 PROPERTIES, LLC,                                   Securities Exchange Commission v.
                                                    Arthur Lamar Adams and Madison Timber
                  Plaintiff,                        Properties, LLC

 VS.                                                Hon. Carlton W. Reeves, District Judge
                                                    Hon. F. Keith Ball, Magistrate Judge

 MICHAEL D. BILLNGS and
 MDB GROUP, LLC;
 TERRY WAYNE KELLY, JR. and
 KELLY MANAGEMENT, LLC;
 and WILLIAM B. MCHENRY, JR. and
 FIRST SOUTH INVESTMENTS, LLC,

                   Defendants.

                  MOTION OF WILLIAM B. MCHENRY, JR. AND
           FIRST SOUTH INVESTMENT, LLC FOR ACCESS TO EXHIBITS
        INTRODUCED AT ARTHUR LAMAR ADAMS’ SENTENCING HEARING

         William B. McHenry, Jr. and First South Investments, LLC (“Bill McHenry”) move for

access to exhibits introduced at Arthur Lamar Adams (“Adams”) October 29 and 30 Sentencing

Hearing and in support submits the following:

         1.     On October 29 and 30, the Court held the sentencing hearing for Arthur Lamar

 Adams (“Adams”), in the case of United States v. Arthur Lamar Adams, Criminal Case 3:18-cr-

 00088-CWR-LRA-1, U.S. District Court for the Southern District of Mississippi.

         2.     At Adams’ sentencing hearing on October 29, the United States introduced six

 exhibits marked G1 through G6. A two (2) paged excerpt from the hearing is attached as Exhibit

 A.    At the hearings, the Assistant U.S. Attorney explained, “Government’s Exhibit 1 … is the

 redacted transcript interview of Arthur Lamar Adams from April 19, 2018.” He described the




PD.25029803.1
       Case 3:18-cv-00679-CWR-FKB Document 48 Filed 12/07/18 Page 2 of 4



 other exhibits in the excerpts appearing as Exhibit A. At the sentencing hearing, Defendant

 Adams’ counsel also introduced six exhibits (D1 through D6). All of these exhibits are material

 to Bill McHenry’s defense in this proceeding. The Clerk’s Office has informed counsel that these

 exhibits are sealed.

         3.     The Receiver’s Initial Disclosures list among “categories of documents in

 [Receiver’s] possession, custody or control [that] may be used to support her claims” include the

 following: “7. Statements by Lamar Adams” and “8. Statements by any investor from whom

 Billings or McHenry was the recruiter.” A copy of Receiver’s Initial Disclosures is attached as

 Exhibit B.

         4.     On November 27, 2018, when counsel requested a copy of Adams’ statements,

 Receiver indicated she only had a transcript of the Adams interview. Receiver said we could get

 a copy of the interview from the Clerk’s office since it was introduced as an exhibit at Adams’

 sentencing hearing. At the same time, Receiver indicated statements of victims should be sought

 from Government.

         5.     As a consequent of the inability to get access to these statements generally

 described in Receiver’s Initial Disclosures and those exhibits introduced at Adams’ sentencing

 hearing, McHenry’s evaluation of this evidence and information as well as ability to formulate a

 response to Receiver’s Motion for Summary Judgment has been significantly impeded.

         6.     Bill McHenry and his counsel are mindful of confidentiality protocol and will

 withhold use in any filing of the name or identifying information such as address, phone number

 or social security number of any investor. At the same time, it is imperative Bill McHenry be

 given access to the Adams interview, the other exhibits introduced at Adams’ sentencing and the

 additional statements referenced in Receiver’s disclosures. These materials are essential to Bill

 McHenry formulating a response to Receiver’s Motion for Summary Judgment.


                                                2
PD.25029803.1
       Case 3:18-cv-00679-CWR-FKB Document 48 Filed 12/07/18 Page 3 of 4



         7.     Since this motion does not involve legal issues, Bill McHenry requests the

 provision for filing a memorandum of law be waived.

         Bill McHenry respectfully requests the Court to advise the Clerk’s office that it may

provide copies of all exhibits from the Lamar Adams sentencing hearing being Government

Exhibits G1 through G6 and Defendant Exhibits D-1 through D-6, to Frank W. Trapp and the

Phelps Dunbar LLP law firm, counsel for Bill McHenry and First South Investments, LLC.

         THIS the 7th day of December, 2018.

                                               Respectfully submitted,

                                               PHELPS DUNBAR LLP



                                               BY: /s/ Frank W. Trapp
                                                   Frank W. Trapp MB #8261
                                                   4270 I-55 North
                                                   Jackson, Mississippi 39211-6391
                                                   Telephone: 601-352-2300
                                                   Facsimile: 601-360-9777
                                                   Email: trappf@phelps.com

                                               ATTORNEY FOR WILLIAM B. MCHENRY
                                               AND FIRST SOUTH INVESTMENTS, LLC




                                                 3
PD.25029803.1
       Case 3:18-cv-00679-CWR-FKB Document 48 Filed 12/07/18 Page 4 of 4



                                      CERTIFICATE OF SERVICE


         I certify that I have this day filed this documents with the Clerk of the Court using the ECF

system, which sent notification of such filing to all counsel of record.

         This the 7th day of December, 2018.


                                                       /s/ Frank W. Trapp
                                                       FRANK W. TRAPP




                                                  4
PD.25029803.1
